DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 1 and 10-21 are pending and have been examined herein.
Claim Rejections - 35 USC § 101
3.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
 Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between responsiveness to a glucocorticoid and an increase in the gene signature score the level of gene expression of the FKBP5, ECHDC3, IL1R2, ZBTB16, IRS2, IRAK3, ACSL1, and DUSP1 genes. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing a step of "comparing" the gene signature score of a person to that of a control gene signature score. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Claim 1 also requires “determining” a person’s response to a glucocorticoid. Neither the specification nor the claims set forth a limiting definition for “determining” and 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of drawing blood, isolating RNA from the blood and profiling the expression of RNA in the blood are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
The claims recite the additional step of administering a glucocorticoid. However, this step is performed only to gather data to ascertain if RNA levels of the recited genes are increased (or do not change) following the administration of the glucocorticoid. This step does not practically apply the judicial exception.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 
Thus, not all claims that recite a treatment step are found to be ‘not directed to a judicial exception’ at Step 2A. As with the above example, the administering step at a)  is performed only to gather information as to the effect of the treatment on the RNA levels and thereby is extra-solution activity and does not integrate the recited judicial exceptions into a practical application.
Regarding claims 10-21, while these claims recite an additional step of administering a glucocorticoid to the person, the second administering step is performed regardless of the outcome of the comparing step. The claims recite an inherent property of the detection of a relative increase in the gene expression signature score. However, the claims do not in fact require that it is determined that the person having RA or SLE has the increase in the gene expression score. The claims also do not require that the second administering step occurs after step (e).  Since patients having RA or SLE are administered the glucocorticoid regardless of the outcome of the comparing step, the administering step is not a practical application of the judicial exception.

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of drawing blood, isolating blood and profiling gene expression levels in blood were well-known, routine and conventional in the prior art.  Further, methods of assaying for RNA levels in blood after administering a glucocorticoid were well-known, routine and conventional in the prior art. For example, Galon et al (FASEB. 2002. 16: 61-71; cited in the IDS) teaches a method comprising administering a glucocorticoid to a subject, obtaining a blood sample from the subject, isolating RNA from the blood sample and assaying for RNA levels by performing TaqMan RT-PCR (p. 62). Similarly, Hakonarson et al (PNAS. 2005. 102(41): 14789-14794; cited in the IDS) teaches a method comprising administering a glucocorticoid to a subject, obtaining a blood sample from the subject, isolating RNA from the blood sample and assaying for RNA levels by performing TaqMan RT-PCR (p.14790). Toonen (Pharmacogenomics. 2011. 12(7): 985-998; cited in the IDS) also teaches a method comprising administering a glucocorticoid to a subject, obtaining a blood sample from the subject, isolating RNA from the blood sample and assaying for RNA levels by performing TaqMan RT-PCR (p. 986, col. 2). Menke et al (Neuropsychopharmacology. 2012. 37: 145-1464) teaches methods comprising administering the glucocorticoid of dexamethasone to subjects, isolating RNA from blood samples obtained from the subjects, and then performing whole 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 

For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
With respect to claims 11 and 12, this rejection may be obviated by amendment of the claims to recite, after step (e): “f. detecting an increase in the gene signature score for FKBP5, ECHDC3, IL1R2, ZBTB16, IRS2, IRAK3, ACSL1, and DUSP1 as indicative that the person will respond to the glucocorticoid; and g. after step (f), administering the glucocorticoid to the person having the increase in the gene signature score. 
Claim Rejections - 35 USC § 112(b) - Indefiniteness
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Toonen (Pharmacogenomics. 2011. 12(7): 985-998; cited in the IDS) teaches a method comprising administering a glucocorticoid to a subject, obtaining a blood sample from the subject, isolating RNA from the blood sample and assaying for RNA levels by performing TaqMan RT-PCR (p. 986, col. 2). Toonen reports that the RNA levels of FKBP5 and ZBTB16 were decreased in blood samples from patients treated with prednisone in a 1 day and 2-week study (p. 988, col. 2).  Toonen notes that most other studies have reported an upregulation of these genes following glucocorticoid treatment (p. 988, col. 2 and p. 992, col. 2).
Menke et al (Neuropsychopharmacology. 2012. 37: 145-1464) teaches a method comprising treating patients with dexamethasone and then performing whole genome gene expression analysis of blood samples from the patients (p. 1456 col. 2 to p. 1457 col. 1). It is reported that FKBP5 mRNA levels were upregulated in blood samples from both patients having depression and control subjects (Table 2, abstract and p. 1461 col 2). DUSP1 mRNA levels were also upregulated in dexamethasone treated subjects (p. 1461, col. 2).

Hu et al (Arthritis and Rheumatology. Nov. 2016, 68(10): Abstract No. 759; cited in the IDS).discloses a gene signature consisting of 64 genes whose expression levels are upregulated in PBML samples of healthy subjects. In patients having SLE, the gene signature was positively correlated with neutrophil counts in whole blood. Hu et al does not provide the identity of the 64 genes in the gene signature panel.
	The prior art does not teach or suggest the presently claimed methods for determining a person’s response to a glucocorticoid comprising administering a glucocorticoid to the person; isolating RNA from blood samples of the person post-administration; determining the gene expression profile of the isolated RNA; and comparing the gene expression profile to a control gene expression profile, wherein the gene expression profile is of each of the FKBP5, ECHDC3, IL1R2, ZBTB16, IRS2, IRAK3, ACSL1, and DUSP1 genes and wherein an increase in a gene signature score for FKBP5, ECHDC3, IL1R2, ZBTB16, IRS2, IRAK3, ACSL1, and DUSP1 indicates that the person will respond to the glucocorticoid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634